Citation Nr: 0417566	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for skin sores.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to a disability rating greater than 20 
percent for diabetes mellitus, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This decision will address the issue of service connection 
for skin sores.  The issues of service connection for 
shortness of breath and an increased rating for diabetes 
mellitus addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no evidence of skin sores in service.

3.   There is no evidence of a skin disease that is 
associated with exposure to herbicide or Agent Orange.  

4.  There is no evidence of present skin sores.


CONCLUSION OF LAW

Skin sores were not incurred in service.  38 U.S.C.A. § 1116 
(West 1991); 38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 (October 16, 
2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he has skin sores that 
were incurred in or are due to service.  It is noted that the 
veteran is currently service connected for the residuals of 
burns and lacerations.  This decision will address service 
connection for skin disability other than the veteran's burn 
and laceration residuals.  This determination will not affect 
the service connected status of the veteran's burn or 
laceration residuals.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under the law in effect at the time the veteran initiated his 
claim, if a veteran served in Vietnam from January 9, 1962, to 
May 7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2003).

The following diseases shall be service-connected, even 
though there is no record of such disease during service:  
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2003).  Chronic lymphocytic 
leukemia was added effective October 16, 2003.  68 Fed.Reg. 
59,540 (October 16, 2003).   

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne, 
acute and subacute peripheral neuropathy, and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2003).  

The law and regulations in effect at that time the veteran 
initiated his claim provided that exposure to herbicide or 
Agent Orange will be presumed in those veterans who served in 
Vietnam and develop a disease associated with herbicide 
exposure.  In December 2001, new legislation was enacted 
which provided that a veteran who served in Vietnam is 
presumed to have been exposed to herbicide or Agent Orange.  
While this change in the law affects the veteran's claim, the 
change in law is more advantageous to him since exposure to 
herbicide or Agent Orange is now presumed for veterans who 
served in Vietnam during the specified time period no matter 
what diseases they may have.  Additionally, under the law in 
effect at the time the veteran initiated his claim, 
respiratory cancer had to become manifest within 30 years 
after departure from Vietnam.  However, the Veterans 
Education and Benefits Expansion Act of 2001 eliminated the 
30 year restriction.  This change does not affect the 
veteran's claim since he is not claiming that he has this 
disease.  Furthermore, chronic lymphocytic leukemia has been 
added to the diseases associated with herbicide or Agent 
Orange exposure.  However, this change also does not affect 
the veteran's claim since he is not claiming that he has this 
disease.  For these reasons, the Board concludes that there 
is no prejudice to the veteran by the Board considering this 
case at the present time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


The Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  

Records related to hospitalization of the veteran following 
an aircraft crash show lacerations and burns.  However, skin 
sores are not shown.  At discharge from service, the veteran 
denied having skin disease and the clinical evaluation of the 
skin was normal.  Therefore, there is no evidence of skin 
sores during service.  There is also no evidence of skin 
sores following service.  Private and VA evaluation and 
treatment records do not show that the veteran has any skin 
disease or sores.  At admission to a private medical facility 
in May 1999, the skin was assessed as negative or normal.  
Therefore, there is no evidence of a present skin disorder.  
38 C.F.R. § 3.303 (2003).

In a statement received in February 2001, the veteran 
essentially claimed that he had skin sores due to exposure to 
herbicide or Agent Orange in service.  The veteran's service 
medical records indicate that he had Vietnam service.  He may 
thus be presumed to have been exposed to herbicide or Agent 
Orange.  Chloracne or an acneform disease consistent with 
chloracne and porphyria cutanea tarda are the only skin 
diseases that are presumed to be caused by exposure to 
herbicide or Agent Orange.  These skin diseases must become 
manifest within one year after the date of the last exposure.  
However, there is no evidence of these skin diseases within 
one year of last exposure or at any time following service.   
Therefore, the claimed skin sores may not be presumed to have 
been incurred in service due to exposure to herbicide or 
Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2003); 68 
Fed.Reg. 59,540 (October 16, 2003).

Service connection may only be granted for disability 
resulting from disease or injury.  As such, a disability must 
be present.  However, the medical evidence does not show that 
the veteran currently has any skin disorder causing sores.  
In the absence of proof of a present disability, there is no 
valid claim.  38 C.F.R. § 3.303 (2003); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

There is no evidence of a skin disease or skin sores in 
service.  There is no evidence of a skin disease that is 
associated with exposure to herbicide or Agent Orange.  There 
is no evidence of a present skin disease or skin sores.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for skin sores.  38 U.S.C.A. 
§ 1116 (West 1991); 38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2003); 68 Fed.Reg. 59,540 (October 
16, 2003). 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim.  Additionally, the VCAA 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the appellant was informed 
of the requirements for granting the benefit sought in an 
April 2001 VA letter and the September 2003 statement of the 
case.  The statement of the case provided the appellant with 
a summary of the evidence in the record used for the 
determination.  Accordingly, the appellant was advised of the 
evidence necessary to substantiate the claim.  The April 2001 
VA letter advised the appellant of the evidence needed to 
support the claim, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence that he wanted the RO to attempt to obtain for the 
claims or he should submit the evidence.  Accordingly, the 
duty to notify the appellant of what evidence he was 
responsible for obtaining and the evidence VA was responsible 
for obtaining has been satisfied.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 412 
(2004). 

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Since the VCAA notice 
was provided prior to the decision by the AOJ, the RO has 
complied with the timing requirement.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The veteran's service medical records have been obtained.  
The veteran has not received a VA examination related to his 
claimed skin sores.  However, as noted above, there is no 
evidence of skin sores in service or at any time after 
service to indicate that he has a current disability.  
Therefore, examination of the veteran is not necessary for 
deciding the claim.  38 C.F.R. § 3.159(c)(4) (2003).  The RO 
has not obtained records from two medical providers 
identified by the veteran.  However, the veteran identified 
the disorder(s) for which he saw the medical providers and he 
did not indicate that it was for any skin disorder.  
Therefore, such records are not necessary for deciding the 
claim.  He has not identified additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim has been properly developed and there 
are no further actions necessary to comply with the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to service connection for skin sores is denied.


REMAND

The veteran is claiming an increased disability rating for 
his service connected diabetes mellitus.  His claim was 
initially rated on private medical records, the latest of 
which is dated in July 2001.  However, he has not received a 
contemporaneous VA medical examination to assess the severity 
of his diabetes mellitus.  An examination will be scheduled.  
The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).    

In response to an April 2001 VCAA letter, the veteran 
responded with a list of four medical providers and the 
reasons for treatment.  While the RO requested records from 
two of the listed providers, the claims file does not show 
that records were requested from Dr. Collins who the veteran 
indicated had treated him for shortness of breath and chest 
pains which is related to his current claim.  The veteran 
indicated the fourth medical provider was deceased and had 
treated him for problems unrelated to his current claims.  
Therefore, this case must be returned to the RO to fulfill 
the duty to assist by requesting medical records from Dr. 
Collins.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request all treatment 
records from Dr. Collins related to the 
veteran as outlined in the veteran's May 
2001 submission.  The RO should obtain a 
current authorization for the release of 
such information if appropriate.

2.  The RO should request that the 
veteran be scheduled for a VA diabetes 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should specifically report on 
the requirement for restricted diet, 
insulin and/or an oral hypoglycemic 
agent, and regulation of activities.  The 
examiner should also report on the 
frequency of visits to a diabetic care 
provider, whether there are episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization, and whether 
there are complications from the 
diabetes.  The examiner should provide 
the rationale for all opinions expressed.  
The claims file should be made available 
to the examiner for review.

3.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether an increased 
disability rating for diabetes and 
service connection for shortness of 
breath can be granted.  The RO should 
conduct any additional evidentiary 
development deemed appropriate including 
scheduling a VA examination for the 
service connection claim if appropriate.


4.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



